      Case 2:18-cv-02684-EJM Document 240 Filed 02/05/21 Page 1 of 6



 1    Timothy J. Eckstein, 018321                     COVINGTON & BURLING LLP
      Joshua D. Bendor, 031908                        Stanley Young (pro hac vice)
 2    OSBORN MALEDON, P.A.                            5 Palo Alto Sq.
      2929 N. Central Ave., Suite 2100                Palo Alto, CA 94306
 3    Phoenix, Arizona 85012-2793                     (650) 632-4704
      (602) 640-9000                                  syoung@cov.com
 4    teckstein@omlaw.com
      jbendor@omlaw.com                               Sarah Mac Dougall (pro hac vice)
 5                                                    620 8th Avenue
      Katherine Chamblee-Ryan, (pro hac vice)         New York, New York, 10018
 6    CIVIL RIGHTS CORPS                              smacdougall@cov.com
      910 17th Street NW, Second Floor
 7    Washington, D.C. 20002                          Virginia Williamson (pro hac vice)
      (202) 656-5189                                  850 10th St. NW
 8    katie@civilrightscorps.org                      (202) 662-5983
                                                      vwilliamson@cov.com
 9
      Attorneys for Plaintiffs
10
                         IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12

13    Deshawn Briggs, et al.,
                                                        No. CV-18-2684-PHX-EJM
14                         Plaintiffs,
15    v.                                            NOTICE OF INTENT TO SERVE
                                                            SUBPOENA
16    Allister Adel, in her official capacity as
      County Attorney of Maricopa County, et
17
      al.,
18
                           Defendants.
19

20          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45,
21   Plaintiffs intend to serve the attached Subpoena to Produce Documents, Information, or
22   Objects or to Permit Inspection of Premises in a Civil Action on Avertest, LLC.
23

24

25

26

27

28
      Case 2:18-cv-02684-EJM Document 240 Filed 02/05/21 Page 2 of 6



 1             DATED this 5th day of February, 2021.
 2                                             OSBORN MALEDON, P.A.
 3

 4                                             By s/ Joshua D. Bendor
                                                  Timothy J. Eckstein
 5                                                Joshua D. Bendor
                                                  2929 N. Central Ave., Suite 2100
 6                                                Phoenix, Arizona 85012-2793
 7                                                 Katherine Chamblee-Ryan (pro hac vice)
                                                   CIVIL RIGHTS CORPS
 8                                                 910 17th Street NW, Second Floor
                                                   Washington, D.C. 20002
 9
                                                   COVINGTON & BURLING LLP
10                                                 Stanley Young (pro hac vice)
                                                   5 Palo Alto Sq.
11                                                 Palo Alto, CA 94306
12                                                 Sarah Mac Dougall (pro hac vice)
                                                   620 8th Avenue
13                                                 New York, New York, 10018
14                                                 Virginia Williamson (pro hac vice)
                                                   850 10th St. NW
15                                                 Washington, D.C. 20001
16                                                 Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28

     8464406                                   2
                 Case 2:18-cv-02684-EJM Document 240 Filed 02/05/21 Page 3 of 6
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action




                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                                District of Arizona


                                                                                )
                      Deshawn Briggs, et al.                                    )
                               Plaintiff
                                                                                )
                                   v.
                                                                                ) Civil Action No. 18-2684-PHX-EJM
                        Allister Adel, et al.                                   )
                              Defendant                                         )
                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To: Avertest, LLC C/O Corporation Service Company, 8825 N. 23rd Avenue, Ste. 100, Phoenix AZ 85021
                                                  (Name of Person to whom this subpoena is directed)

              Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the
following documents, electronically stored information, or objects, and permit their inspection, copying, testing, or
sampling of the material:
          See Attachment A.

 Place: Joshua D. Bendor, Osborn Maledon, 2929 N. Central Avenue,                         Date and Time: February 19, 2021 @ 5:00 PM
 Suite 2100, Phoenix, AZ 85012

               Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                   Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45 (e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:     February 5, 2021
                                   CLERK OF COURT
                                                                                     OR
                                                                                            s/ Joshua D. Bendor
                                           Signature of Clerk or Deputy Clerk                                Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiffs

who issues or requests this subpoena, are: Joshua D. Bendor, Osborn Malendon, 2929 North Central Ave., Ste. 2100,
Phoenix. AZ 85012 (602) 640-9350 jbendor@omlaw.com

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before it is
served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 2:18-cv-02684-EJM Document 240 Filed 02/05/21 Page 4 of 6
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No.

                                                        PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)

on (date)                                                       .

                I served the subpoena by delivering a copy to the named person as follows:



                                                                                                       on (date)                            ; or

                I returned the subpoena unexecuted because:

                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered
            to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ ______________.

My fees are $            for travel and $           for services, for a total of $           .

            I declare under penalty of perjury that this information is true.

Date:
                                                                                                   Server’s signature


                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 2:18-cv-02684-EJM Document 240 Filed 02/05/21 Page 5 of 6
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)


                           Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                              (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                   (C) Specifying Conditions as an Alternative. In the circumstances
  (A) within 100 miles of where the person resides, is employed, or regularly     described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person; or                                                  modifying a subpoena, order appearance or production under specified
  (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or tangible       (1) Producing Documents or Electronically Stored Information. These
things at a place within 100 miles of where the person resides, is employed,      procedures apply to producing documents or electronically stored
or regularly transacts business in person; and                                    information:
  (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              (B) Form for Producing Electronically Stored Information Not Specified.
responsible for issuing and serving a subpoena must take reasonable steps to      If a subpoena does not specify a form for producing electronically stored
avoid imposing undue burden or expense on a person subject to the                 information, the person responding must produce it in a form or forms in
subpoena. The court for the district where compliance is required must            which it is ordinarily maintained or in a reasonably usable form or forms.
enforce this duty and impose an appropriate sanction—which may include              (C) Electronically Stored Information Produced in Only One Form. The
lost earnings and reasonable attorney’s fees—on a party or attorney who           person responding need not produce the same electronically stored
fails to comply.                                                                  information in more than one form.
                                                                                    (D) Inaccessible Electronically Stored Information. The person responding
  (2) Command to Produce Materials or Permit Inspection.                          need not provide discovery of electronically stored information from sources
  (A) Appearance Not Required. A person commanded to produce                      that the person identifies as not reasonably accessible because of undue
documents, electronically stored information, or tangible things, or to permit    burden or cost. On motion to compel discovery or for a protective order, the
the inspection of premises, need not appear in person at the place of             person responding must show that the information is not reasonably
production or inspection unless also commanded to appear for a deposition,        accessible because of undue burden or cost. If that showing is made, the
hearing, or trial.                                                                court may nonetheless order discovery from such sources if the requesting
  (B) Objections. A person commanded to produce documents or tangible             party shows good cause, considering the limitations of Rule 26(b)(2)(C).
things or to permit inspection may serve on the party or attorney designated      The court may specify conditions for the discovery.
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to            (2) Claiming Privilege or Protection.
producing electronically stored information in the form or forms requested.         (A) Information Withheld. A person withholding subpoenaed information
The objection must be served before the earlier of the time specified for         under a claim that it is privileged or subject to protection as trial-preparation
compliance or 14 days after the subpoena is served. If an objection is made,      material must:
the following rules apply:                                                             (i) expressly make the claim; and
     (i) At any time, on notice to the commanded person, the serving party             (ii) describe the nature of the withheld documents, communications, or
may move the court for the district where compliance is required for an           tangible things in a manner that, without revealing information itself
order compelling production or inspection.                                        privileged or protected, will enable the parties to assess the claim.
     (ii) These acts may be required only as directed in the order, and the         (B) Information Produced. If information produced in response to a
order must protect a person who is neither a party nor a party’s officer from     subpoena is subject to a claim of privilege or of protection as trial-
significant expense resulting from compliance.                                    preparation material, the person making the claim may notify any party that
                                                                                  received the information of the claim and the basis for it. After being
  (3) Quashing or Modifying a Subpoena.                                           notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
     (i) fails to allow a reasonable time to comply;                              information if the party disclosed it before being notified; and may promptly
     (ii) requires a person to comply beyond the geographical limits specified    present the information under seal to the court for the district where
in Rule 45(c);                                                                    compliance is required for a determination of the claim. The person who
     (iii) requires disclosure of privileged or other protected matter, if no     produced the information must preserve the information until the claim is
exception or waiver applies; or                                                   resolved.
     (iv) subjects a person to undue burden.
  (B) When Permitted. To protect a person subject to or affected by a             (g) Contempt.
subpoena, the court for the district where compliance is required may, on         The court for the district where compliance is required—and also, after a
motion, quash or modify the subpoena if it requires:                              motion is transferred, the issuing court—may hold in contempt a person
     (i) disclosing a trade secret or other confidential research, development,   who, having been served, fails without adequate excuse to obey the
or commercial information; or                                                     subpoena or an order related to it.



                                       For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 2:18-cv-02684-EJM Document 240 Filed 02/05/21 Page 6 of 6




                                      Attachment A
Definitions

       1.      “Averhealth” refers to Averhealth, Avertest LLC, any affiliated entity, and
their employees or agents.
       2.      “Communications” is used in the broadest possible sense and means every
conceivable manner or means of disclosure, transfer or exchange of oral or written
information between one or more persons or entities.
       3.      “Documents” shall have the same meaning as set forth in Federal Rule of
Civil Procedure 34 and shall include any electronically stored information and emails.
The term “documents” also means every copy of a document whether such copy is or is
not an identical duplicate of the original and all drafts and notes (whether typed,
handwritten or otherwise) made or prepared in connection with such documents, whether
used or not.
       4.      “Relating to” means having any logical or factual connection with the
subject matter dealt with in a paragraph of these requests.
       5.      “TASC” refers to Defendant Treatment Assessment Screening Center, Inc.,
any affiliated entity, and their employees or agents.
Document Requests

Request No. 1: All communications between TASC and Averhealth referring or relating
to the above-captioned lawsuit, its factual basis, or TASC’s potential liability.

Request No. 2: All communications and documents referring or relating to Averhealth’s
acquisition of TASC and/or TASC’s assets, contracts, or services, including the
document or documents by which Averhealth acquired TASC and/or TASC’s assets,
contracts, or services.
